
	

113 HR 4542 IH: Brownfields Redevelopment Tax Incentive Reauthorization Act of 2014
U.S. House of Representatives
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4542
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2014
			Ms. Esty (for herself, Mr. Bishop of New York, and Mr. Gibson) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend expensing of environmental remediation costs.
	
	
		1.Short titleThis Act may be cited as the Brownfields Redevelopment Tax Incentive Reauthorization Act of 2014.
		2.Extension of expensing of environmental remediation costs
			(a)In generalSection 198(h) of the Internal Revenue Code of 1986 is amended by striking December 31, 2011 and inserting December 31, 2018.
			(b)Effective dateThe amendment made by subsection (a) shall apply to expenditures paid or incurred after December
			 31, 2011.
			
